 



Exhibit 10.2
To:
DEUTSCHE BANK AG
Filiale Deutschlandgeschäft
Koblenzer Straße 7
57072 Siegen
acting on its own behalf and — as trustee for all rights and obligations of all
other beneficiaries under this guarantee — on behalf of these beneficiaries
Guarantee
We have been informed that the branches and/or subsidiaries of Deutsche Bank AG
(hereinafter collectively and each individually named “Lending Office”) have
agreed, subject to certain terms and conditions, upon our first demand
guarantee, to maintain banking business relations with IPG Laser GmbH, Burbach,
Germany, (hereinafter named “Affiliated Company”) and in this context to
conclude contracts (hereinafter collectively and each individually named
“Agreement”). Accordingly, we issue this Guarantee as security for all existing,
future and conditional claims resulting from the respective banking business
relation and in order to ensure that the Lending Office shall receive payment of
all amounts expressed to be payable by the Affiliated Company under the
Agreement (the “Indebtedness”) up to the amount of EUR 15.000.000,— in the
currency and at the place provided therein at its stated or accelerated
maturity, net of any deduction or withholding whatsoever and irrespective of the
factual or legal circumstances (including, but not limited to, force majeure or
any event or action delaying or preventing any conversion or transfer to or
receipt by you in the account agreed to by you) and motives by reason of which
the Affiliated Company may fail to pay the Indebtedness.
Provided that and as far as claims of subsidiaries of Deutsche Bank AG are
collateralised by this guarantee, Deutsche Bank AG is entitled to require
payment to itself, for the purpose of forwarding the amount received to the
respective subsidiary.
1. Guarantee and Guaranteed Amount
We hereby irrevocably and unconditionally guarantee the payment to the Lending
Office, in Siegen (or on demand at the place of the Lending Office concerned)
and in the respective currency or – on demand of the Lending Office – in Euro up
to an amount of – hereinafter converted if necessary –
EUR 15.000.000,—

(in words: Euro fifteenmillion)
(including interest, cost, expenses, fees and all other amounts expressed to be
payable by the Lending Office under the Agreement).
2. Payment upon First Demand
We shall effect payment hereunder immediately upon first demand of Deutsche Bank
AG and confirmation in writing or by teletransmission that the amount claimed
from us equals the Indebtedness (or part thereof) which the Affiliated Company
has not paid when due.

 



--------------------------------------------------------------------------------



 



-2-
3. Primary, Independent Obligation
This Guarantee constitutes our primary and independent obligation to make
payment to you in accordance with the terms hereof, under any and all
circumstances, regardless of the validity, legality or enforceability of the
Agreement and irrespective of all objections, exceptions or defences from the
Affiliated Company or third parties.
4. Guarantee for Payment
You shall not be required first to claim payment from, to proceed against, or
enforce any claims on or security given by, the Affiliated Company or any other
person before making demand from us hereunder.
5. Exclusion of Specific Defences
This Guarantee and our obligations hereunder shall not be contingent upon the
legal relationship between the Lending Office and the Affiliated Company and
shall be independent of any enforceable notwithstanding (a) any defect in any
provision of the Agreement, (b) any absence or insufficiency of corporate
resolutions relating to the Indebtedness, (c) any inadequate representation of
the Affiliated Company, (d) any absence of licences or other authorisations or
any factual or legal restrictions or limitations existing or introduced in the
country of the Affiliated Company, (e) any agreement made between the Lending
Office and the Affiliated Company concerning the Indebtedness, including any
extension of the term of payment and any rescheduling or restructuring of the
Indebtedness, whether or not we shall have given our consent thereto, (f) the
taking, existence, variation or release of any other collateral provided to the
Lending Office for the Indebtedness, and the Lending Office’s legal relationship
with any provider of such other collateral, (g) any right of the Affiliated
Company to rescind the Agreement, and (h) any right that the Lending Office may
have to set-off the Indebtedness against a counterclaim of the Affiliated
Company.
6. Taxes
Any amount payable by us hereunder will be paid free and clear of and without
deduction of any withholding taxes. Withholding taxes are taxes, duties or
governmental charges of any kind whatsoever which are imposed or levied in, by
or on behalf of the country in which we are/or the Affiliated Company is
situated, and which are deducted from any payment hereunder and/or under the
Agreement. If the deduction of withholding taxes is required by law, then we
shall pay such additional amounts as may be necessary in order that the net
amounts received by you after such deduction shall equal the amount that would
have been receivable had no such deduction been required.
7. Currency Indemnity
Payments made by us to you pursuant to a judgement or order of a court or
tribunal in a currency other than that of the Guarantee (the “Guarantee
Currency”) shall constitute a discharge of our obligation hereunder only to the
extent of the amount of the Guarantee Currency that you, immediately after
receipt of such payment in such other currency, would be able to purchase with
the amount so received on a recognised foreign exchange market. If the amount so
received should be less than the amount due in the Guarantee Currency under this
Guarantee, then as a separate and independent obligation, which gives rise to a
separate cause of action, we are obliged to pay the difference.

 



--------------------------------------------------------------------------------



 



-3-
8. Limitation of Subrogation
So long as any sum remains payable under the Agreement, we undertake not to
assert any claim we may have against the Affiliated Company by reason of the
performance of our obligations under this Guarantee, whether on contractual
grounds or on any other legal basis, until all amounts payable to the Lending
Office under the Agreement have been fully and irrevocably received or
recovered. Any amount received or recovered by us from the Affiliated Company
shall be held in trust for and immediately paid to the Lending Office. If we
make any payment to you hereunder, we shall only be subrogated in the Lending
Office’s rights against the Affiliated Company once all amounts payable to the
Lending Office under the Agreement have been fully and irrevocably received or
recovered by the Lending Office.
9. Dissolution/Change of Structure
The obligations under this Guarantee shall remain in force notwithstanding any
dissolution or change in the structure or legal form of the Affiliated Company.
10. Restructuring
The Lending Office shall without our consent be entitled to reschedule or
restructure principal, interest and other amounts payable under the Agreement,
to release the Affiliated Company from its obligations and/or to accept a new
debtor if, for reasons which it deems important, the Lending Office or other
companies of the Deutsche Bank group agree to similar measures also with respect
to the Lending Office’s or their other credits extended to entities in the
country of the Affiliated Company. Our liability under this Guarantee shall not
be affected by such measures, and we undertake to pay to you upon first demand,
in accordance with the terms hereof, all such amounts in full and at such time
as they would have become due and payable had the Agreement and the Indebtedness
remained effective and unaltered. Our consent to the terms and documentation of
such rescheduling, restructuring, release or debt assumption shall not be
required.
11. New Money
Should the Lending Office agree, in connection with a debt restructuring or in
order to avoid such restructuring, to extend new credits (“New Money”) to the
Affiliated Company or other entities of the public or private sector in the
country of the Affiliated Company and should the Lending Office’s participation
in such New Money be calculated on the basis of credits extended by the Lending
Office and/or other companies of the Deutsche Bank group to the Affiliated
Company or such other entities, we hereby irrevocably and unconditionally
guarantee, in accordance with the terms hereof, that portion of the claims for
principal, interest, cost, expenses, fees and other amounts payable in respect
of the New Money by which the Lending Office’s participation in the New Money is
increased by virtue of the Indebtedness, regardless of whether the Lending
Office is legally obliged to take part in the restructuring of the New Money.
Our consent to the terms and documentation of the New Money shall not be
required.
12. Miscellaneous
We represent and warrant that this Guarantee is binding, valid and enforceable
against us in accordance with its terms. We waive any express acceptance of this
Guarantee by you. We confirm that we have taken, and will continue to take, all
necessary steps to ensure that any amount claimed by you from us hereunder can
be transferred to you immediately, free of any deduction,

 



--------------------------------------------------------------------------------



 



-4-
cost or charges whatsoever. We waive any right to require information from you
in respect of the Agreement and the Indebtedness.
13. Term
This Guarantee is effective as of its date of issuance and shall expire once all
amounts expressed to be payable by the Affiliated Company to you under the
Agreement have been fully and irrevocably received by you. However, should you
thereafter become liable to return monies received in payment of the
Indebtedness as a result of any bankruptcy, composition or similar proceedings
affecting the Affiliated Company, this Guarantee shall be reinstated and become
effective again notwithstanding such expiration.
14. Partial Invalidity
Should any provision of this Guarantee be unenforceable or invalid, the other
provisions hereof shall remain in force.
15.- Waiver of Jury Trial
WE HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTEE
16. Applicable Law, Jurisdiction
THIS GUARANTEE AND ALL RIGHTS AND OBLIGATIONS ARISING HEREUNDER SHALL IN ALL
RESPECTS BE GOVERNED BY GERMAN LAW. WE HEREBY SUBMIT TO THE JURISDICTION OF THE
COMPETENT COURTS OF SIEGEN, GERMANY, AND, AT YOUR OPTION, OF THE COMPETENT
COURTS OF OUR DOMICILE.
We hereby irrevocably appoint IPG Laser GmbH, Burbach, Germany, as our agent for
service of process or other legal summons in connection with any action or
proceedings in Germany arising under this Guarantee. We irrevocably waive any
objection which we may now or hereafter have that such proceedings have been
brought in an inconvenient forum.
Oxford, MA 01540, USA, dated Oct. 10, 2007
Binding signatures of guarantor             /s/ Valentin P. Gapontsev    
       
IPG Photonics Corporation

 